     Case 1:19-cv-01690-SHR-EB Document 43 Filed 07/23/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRACY MARROW,                        :
        Plaintiff                    :
                                     :            No. 1:19-cv-1690
           v.                        :
                                     :            (Judge Rambo)
SUPERINTENDENT                       :
LAWLER, et al.,                      :
        Defendants                   :

                                 ORDER

     AND NOW, on this 23rd day of July 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. The Clerk of Court is directed to amend the docket in the above-captioned
        case to reflect the proper spelling of Defendants Granlund, UM Granlund,
        and Marhelko;

     2. Defendants’ motion to dismiss (Doc. No. 39) is GRANTED in part and
        DENIED in part. The motion is GRANTED with respect to Plaintiff’s
        state law tort claims. The motion is DENIED with respect to Plaintiff’s
        Eighth Amendment claim;

     3. Defendants are directed to file an answer to Plaintiff’s amended complaint
        (Doc. No. 21) within fourteen (14) days of the date of this Order; and

     4. The parties are directed to complete discovery within six (6) months of the
        date on which Defendants filed their answer.


                                           s/ Sylvia H. Rambo
                                           United States District Judge
